  Case 4:20-cv-00253-P Document 38 Filed 11/10/20                 Page 1 of 18 PageID 458



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

BRIAN KEITH UMPHRESS,                            §
                                                 §
           Plaintiff,                            §
                                                 §
v.                                               §
                                                           Civil Action No. 4:20-cv-00253-P
                                                 §
DAVID C. HALL, in his official                   §
capacity as Chair of the State                   §
Commission on Judicial Conduct                   §
et al.,                                          §
                                                 §
           Defendants.                           §

                         MEMORANDUM OPINION AND ORDER

       Beginning with Chief Justice Roberts’s dissent 1 and Justice Thomas’s dissent 2 to

Obergefell, jurists have recognized that the fundamental rights of religious freedom and

marriage (now including same-sex marriage) are on an inevitable collision course. See

Davis v. Ermold, et al., 592 U.S. ____ (2020) (Thomas, J., statement respecting the denial

of certiorari) (recognizing that “[d]ue to Obergefell, those with sincerely held religious



       1
         Obergefell v. Hodges, 576 U.S. 644, 711–12 (2015) (Roberts, C.J., dissenting) (“Hard
questions arise when people of faith exercise religion in ways that may be seen to conflict with the
new right to same-sex marriage—when, for example, a religious college provides married student
housing only to opposite-sex married couples, or a religious adoption agency declines to place
children with same-sex married couples. Indeed, the Solicitor General candidly acknowledged that
the tax exemptions of some religious institutions would be in question if they opposed same-sex
marriage. There is little doubt that these and similar questions will soon be before this Court.”).
       2
         Id. at 733–34 (Thomas, J., dissenting) (“In our society, marriage is not simply a
governmental institution; it is a religious institution as well. Today’s decision might change the
former, but it cannot change the latter. It appears all but inevitable that the two will come into
conflict, particularly as individuals and churches are confronted with demands to participate in and
endorse civil marriages between same-sex couples.”).
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20               Page 2 of 18 PageID 459



beliefs concerning marriage will find it increasingly difficult to participate in society

without running afoul of Obergefell and its effect on other antidiscrimination laws”). The

undersigned fully agrees that, at some point, a federal court will be called upon to resolve

an actual controversy in which these rights are in direct conflict. This case is not that point.

       First, Plaintiff Brian Keith Umphress, currently the County Judge of Jack County,

Texas, simply has not alleged (and cannot allege) facts to demonstrate that he has standing

to challenge Defendants David C. Hall, in his official capacity as Chair of the State

Commission on Judicial Conduct; Ronald E. Bunch, in his official capacity as Vice-Chair

of the State Commission on Judicial Conduct; David M. Patronella; Darrick L. McGill;

Sujeeth B. Draksharam; Ruben G. Reyes; Valerie Ertz; Frederick C. Tate; Steve Fischer;

Janis Holt; M. Patrick Maguire; and David Schenck, each in their official capacities as

Members of the State Commission’s (“Commission”) application of Judicial Canon 4A(1)

of the Texas Code of Judicial Conduct. Thus, the Constitution mandates that the Court

dismiss this action as failing Article III’s case or controversy requirement. Second, there

is currently a Texas state-court case pending involving another Texas judge who was

allegedly harmed by the Commission’s application of Canon 4A(1) in the way that Judge

Umphress complains of here. Because that case provides the most appropriate vehicle for

the challenged state action to reach Texas’s highest court, federalism compels the Court to

abstain from considering the constitutionality of a state rule when the state’s highest court

has not yet had an opportunity review the matter.

       Thus, as more fully explained below, the Court GRANTS the Commission’s

Motion to Dismiss for lack of jurisdiction.

                                               2
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20              Page 3 of 18 PageID 460



                                     BACKGROUND

       A few months before filing his complaint, Judge Umphress heard that the

Commission had issued a “public warning” to Judge Diane Hensley, a Justice of the Peace

in McClennan County, Texas, because she had a policy of recusing herself from officiating

at same-sex marriage ceremonies on account of her Christian faith. First Amended

Complaint (“FAC”) at ¶ 22, ECF No. 9. The Commission found that this particular policy

violated Canon 4A(1) of the Texas Code of Judicial Conduct, which holds that “[a] judge

shall conduct all of the judge’s extra-judicial activities so that they do not cast reasonable

doubt on the judge’s capacity to act impartially as a judge . . . .” Id. at ¶ 23. In their

warning, the Commission stated that Judge Hensley “should be publicly warned for casting

doubt on her capacity to act impartially to persons appearing before her as a judge due to

the person’s sexual orientation in violation of Canon 4A(l) of the Texas Code of Judicial

Conduct.” Id.

       In response, Judge Hensley filed a class action lawsuit against the Commission

asking for declaratory relief to the effect that justices of the peace do not violate Canon

4A(1) by (1) performing traditional weddings, but not same-sex weddings; (2) expressing

public disapproval of homosexual activity; or (3) affiliating with a church that opposes

same-sex marriages. Judge Hensley’s lawsuit is currently pending in Travis County. See

Hensley v. State Commission on Judicial Conduct et al., No. D-1-GN-20-003926 in the

459th District Court of Travis County, Texas, Petition ¶¶ 80–81.




                                              3
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20                  Page 4 of 18 PageID 461



       Judge Umphress 3 asserts that he engages in numerous extrajudicial activities—

namely, being a member and supporter of a church that “adheres to longstanding Christian

teaching that marriage exists only between one man and one woman, and that homosexual

conduct of any sort is immoral and contrary to Holy Scripture”—that expose him to

discipline under the Commission’s interpretation of Canon 4A(1) as expressed in Hensley’s

case. FAC at 2. Moreover, he alleges that although he officiates traditional weddings, he

refuses to officiate same-sex weddings on the basis of his Christian faith and his contention

that same-sex marriage remains illegal under Texas law. Id. Judge Umphress contends

that because he plans to run for reelection in 2022 on the platform that Obergefell was

wrongly decided, and because he intends to continue officiating traditional but not same-

sex weddings, he is susceptible to discipline from the Commission. Id. at ¶ 26. Thus,

Judge Umphress seeks declaratory and equitable relief against the Commission’s possible

future enforcement of Judicial Canon 4A(1) of the Texas Code of Judicial Conduct,

claiming that the Commission’s actions against a different judge located in a different

county chilled his First Amendment rights. Id. at ¶¶ 37, 44, 54, 63, 74, 77.

        In a Joint Status Report filed by the parties in this case, the Commission asserted,

inter alia, that Judge Umphress


       3
         It is worth noting that Judge Umphress’s position is that of a constitutional county judge
under the Texas Constitution. TEX. CONST. art. 5, § 15. The responsibilities of a constitutional
county judge vary from those of a typical statutory judge. Their role is largely administrative and
involves presiding over county affairs, but they also have limited jurisdiction over criminal
misdemeanors punishable only by fine, civil cases where the amount in controversy is $200 or
less, and other small judicial matters as provided by Texas law. Id. at § 16, 18–19. In any event,
even though their duties are largely executive, not judicial, Texas constitutional county judges thus
fall under the Commission’s jurisdiction. Id. at § 1-a.


                                                 4
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20             Page 5 of 18 PageID 462



       is not, and has not been, the subject of any investigation or disciplinary
       proceeding . . . [and] that neither the Commission [on Judicial Conduct] nor
       any Texas court has—to date—expressed the view that Canon 4A(1) would
       be violated by a judge’s choice of church for worship, nor (without more), a
       judge’s choice to decline to perform same-sex marriages, nor a judge’s
       choice to campaign on a platform that opposes same-sex marriage and
       Obergefell.

Joint Status Report at 2–3; see also Habersham Declaration in Support of Defendants’ Mt.

to Dismiss or Transfer at ¶ 7, ECF No. 7-1. The parties later appeared for a hearing at

which the Commission’s counsel unequivocally confirmed that based on Judge

Umphress’s pleaded activities: (1) he faced no disciplinary action from the Commission;

(2) the Commission does not plan to take any disciplinary action against him; (3), his choice

to decline to perform same-sex marriages and to campaign on a platform that opposes

same-sex marriage and Obergefell is not violative of the Commission’s interpretation of

Canon 4A(1); and (4) there is no allegation of facts that the Commission would take action

against him.    ECF No. 20.        Importantly, Judge Umphress does not dispute the

Commission’s assertions. See generally, Joint Status Report; FAC; ECF No. 20.

       Now before the Court are two motions filed by Commission. The first is a Motion

to Abstain and the second is a Motion to Dismiss Based on Lack of Subject Matter

Jurisdiction (“Motion to Dismiss”), Abstention, and Lack of Standing. ECF Nos. 23, 25.

The motions were fully briefed and are now ripe for review.

                                       ANALYSIS

       Here, there is simply no case or controversy between the parties and, indeed, no

credible indication that there will be a future case or controversy between the parties

presenting the Court with a dispute to adjudicate. Judge Umphress is not running for office

                                             5
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20                  Page 6 of 18 PageID 463



until 2022, he continues to engage in his allegedly chilled behavior, the Commission

expressly stated that it has not and will not prosecute him for his allegedly chilled behavior,

and there is a currently pending state court case involving another judge on precisely the

same state-law issues at bar that would render a decision on the federal constitutional

questions presented unnecessary. For the reasons explained below, the Court finds that

Judge Umphress lacks standing and that his claims are unripe. Alternatively, even if the

Court had jurisdiction over this action, it would abstain under R.R. Comm’n of Tex. v.

Pullman Co., 312 U.S. 496 (1941). 4



       4
        This holding is in no way meant to disparage the weighty Constitutional issues presented
by the parties. However, when federal judges take it upon themselves to actively make decisions
in cases involving no real case or controversy and issue advisory opinions on far-reaching and
important matters, they run the risk of disregarding the judiciary’s role in our Republic as
envisioned by the Founders. Indeed, they shake the foundations of our system of government.

        In 1821, 45 years after he wrote the Declaration of Independence, Thomas Jefferson
predicted:

       It has long however been my opinion, and I have never shrunk from it’s expression,
       . . . that the germ of dissolution of our federal government is in the constitution of
       the federal judiciary; . . . working like gravity by night and by day, gaining a little
       to-day & a little tomorrow, and advancing it’s noiseless step like a thief, over the
       field of jurisdiction, until all shall be usurped from the states, & the government of
       all be consolidated into one. to this I am opposed; because whenever all
       government, domestic and foreign, in little as in great things, shall be drawn to
       Washington as the center of all power, it will render powerless the checks provided
       of one government on another, and will become as venal and oppressive as the
       government from which we separated.

Letter from Thomas Jefferson to Charles Hammond (August 18, 1821), in 15 THE WRITINGS OF
THOMAS JEFFERSON 330–33 (Albert Ellery Bergh Ed.) (1905); Cf. GEN. DOUGLAS MACARTHUR,
A SOLDIER SPEAKS: PUBLIC PAPERS AND SPEECHES OF GENERAL OF THE ARMY DOUGLAS
MACARTHUR 38 (Maj. Vorin E. Whan, Jr., ed., 1st ed. 1965). (“Perhaps the greatest privilege of
our country, which is indeed the genius of its foundation, is religious freedom. Religious freedom,
however, can exist only so long as government survives.”).


                                                 6
     Case 4:20-cv-00253-P Document 38 Filed 11/10/20            Page 7 of 18 PageID 464



A.      Judge Umphress lacks standing because the alleged injury lacks imminence
        and there is no credible threat of prosecution.

        Standing, at its “irreducible constitutional minimum,” requires plaintiffs “to

demonstrate [that]: they have suffered an ‘injury in fact’; the injury is ‘fairly traceable’ to

the defendant’s actions; and the injury will likely . . . be redressed by a favorable decision.”

Henderson v. Stalder, 287 F.3d 374, 378 (5th Cir. 2002) (cleaned up) (citing Public Citizen,

Inc. v. Bomer, 274 F.3d 212, 217 (5th Cir. 2001) and quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 560–61 (1992)). “The party invoking federal jurisdiction bears the burden

of establishing . . . each element . . . in the same way as any other matter on which the

plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required

at the successive stages of the litigation.” Lujan, 504 U.S. at 561 (collecting cases).

        Significantly, an allegedly forthcoming injury must be “certainly impending.”

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“[W]e have repeatedly reiterated

that threatened injury must be certainly impending to constitute injury in fact, and that

allegations of possible future injury are not sufficient.”) (Alito, J.) (emphasis in original)

(cleaned up). “Although imminence is concededly a somewhat elastic concept, it cannot

be stretched beyond its purpose, which is to ensure that the alleged injury is not too

speculative for Article III purposes[.]” Id. (emphasis added). Further, standing requires

more than a “speculative” fear of prosecution. Younger v. Harris, 401 U.S. 37, 42 (1971))

(denying standing where plaintiffs claimed that they “feel inhibited” by the challenged law

but as to whom no prosecution was threatened). Rather, there must be “a credible threat of

prosecution.” Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 298 (1979)


                                               7
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20               Page 8 of 18 PageID 465



(citing Doe v. Bolton, 410 U.S. 179, 188 (1973)). “When plaintiffs do not claim that they

have ever been threatened with prosecution [or] that a prosecution is likely . . . they do not

allege a dispute susceptible to resolution by a federal court.” Id. at 298–99. Mere

“[a]llegations of a subjective ‘chill’ are not an adequate substitute for a claim of specific

present objective harm or a threat of specific future harm.” Laird v. Tatum, 408 U.S. 1,

13–14 (1972).

       Simply put, “[t]o invoke a federal trial court’s jurisdiction, a litigant ‘must

demonstrate a realistic danger of sustaining a direct injury as a result of the statute’s

operation or enforcement.’” KVUE, Inc. v. Moore, 709 F.2d 922, 927 (5th Cir. 1983), aff’d

sub nom. Texas v. KVUE-TV, Inc., 465 U.S. 1092 (1984) (quoting Babbitt, 442 U.S. at

298). “The case or controversy requirement . . . forecloses our consideration . . . of abstract,

hypothetical, and conjectural questions, and, indeed, of all matters save those involving

parties who have a real dispute about a matter in which their interests are genuinely

adverse.” Id. at 927.

       Here, Judge Umphress’s complaint mentions neither a currently nor imminently

pending judicial disciplinary proceeding or investigation against him. Instead, his alleged

injury is a “chilling effect” on his First Amendment rights stemming from the

Commission’s decision to issue a Public Warning to a different judge in a different county.

FAC at ¶¶ 22–24, 31. Specifically, Judge Umphress fears that he will risk disciplinary

action if he continues to refuse to officiate at same-sex marriage ceremonies or when he

announces his opposition to same-sex marriage when he seeks reelection in 2022. Id. at ¶

29.

                                               8
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20             Page 9 of 18 PageID 466



       However, the Commission asserts not only that there are no plans to investigate or

discipline Judge Umphress but that they will neither investigate nor discipline him if he

acts in the very way that he claims to be chilled against. Joint Report at 2–3; ECF No. 20;

see also Habersham Declaration in Support of Defendants’ Mt. to Dismiss or Transfer at

¶ 7, ECF No. 7-1. See Christian Coal. of Alabama v. Cole, 355 F.3d 1288, 1293 (11th Cir.

2004) (affirming district court’s dismissal because “we would be overstepping our judicial

authority if we were to rule on the constitutionality of the [Alabama Judicial Inquiry

Commission’] supposed ‘enforcement policy’ that is evidenced only by a withdrawn

Advisory Opinion that was an interpretation of Canons that are currently being

reconsidered” and because there are “still unsettled questions of state law”).

       Judge Umphress also does not appear to be chilled in his current actions. He

continues to (1) attend the same church that he attended before he knew of the public

warning to Judge Hensley and (2) engage in the same practice that he engaged in before

concerning the performance of traditional wedding ceremonies but not same-sex

ceremonies. FAC at ¶¶ 27, 28. Thus, a mere bare assertion of subjectively “chilled”

activity to take place over a year and a half in the future falls outside the realm of

“imminent” injury and remains well within that of the “speculative.” See Clapper, 568

U.S. at 409; Laird, 408 U.S. at 13–14; Younger, 401 U.S. at 42. This applies especially in

cases where, not only is there no “credible threat of prosecution,” but where the prosecuting

entity expressly and exhaustively states that it has no plans to act against Judge Umphress




                                             9
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20                    Page 10 of 18 PageID 467



for partaking in the allegedly chilled activity. See Babbitt, 442 U.S. at 298; Joint Status

Report at 2–3; ECF No. 20. 5


        5
         This case, involving a state judge’s speech regulated by a state judicial commission, differs
greatly from that in cases like Speech First Inc. v. Fenves, involving speech by students on a public
university’s campus. No. 19-50529, 2020 WL 6305819, (5th Cir. Oct. 28, 2020), as revised (Nov.
9, 2020). First, Speech First involved the University of Texas’s tepid assertion that it would not
enforce its rules against the students, and the students, in a facial challenge to the University’s
“Hate and Bias Incidents Policy” (“Policy”) pointed to hundreds of incidents where the University
previously enforced its Policy. See Speech First, 2020 WL 6305819 at * 9; cf. Susan B. Anthony
List v. Driehaus, 573 U.S. 149, 163, (2014) (requiring that the future threat of enforcement of the
challenged policy be substantial in as-applied challenges). In contrast, Judge Umphress, in an as-
applied challenge to Canon 4(A)(1), only points to a singular incident involving the Commission
issuing a warning to a different judge in a different county after the Commission repeatedly and
exhaustively asserted that it would not discipline him if he acts in precisely the manner he desires.
See supra; compare Susan B. Anthony List, 573 U.S. at 164–65 (where plaintiffs had prior
proceedings against them and were explicitly threatened with future prosecution) with Speech First
Inc, 2020 WL 6305819 at * 9 (noting that there must be some evidence that a rule would be applied
to the plaintiff in order for that plaintiff to bring an as-applied challenge). Thus, there is not only
no “substantial” evidence (or any evidence) that Judge Umphress will be disciplined, but in fact
there is evidence directly to the contrary in the Commission’s multitude of assertions that it will
not discipline him. Accord Susan B. Anthony List, 573 U.S. at 164.

         Second, the Texas Constitution expressly affords the Commission oversight over a judicial
candidate’s conduct, and Texas is very far from being the only state that permits such regulation.
See, e.g., Republican Party of Minnesota v. White, 536 U.S. 765 (2002) (evaluating the application
of Minnesota’s Canons of Judicial Conduct to a Minnesota judicial candidate’s First Amendment
claims); Wolfson v. Brammer, 616 F.3d 1045, 1056 (9th Cir. 2010) (evaluating the application of
Arizona’s Canons of Judicial Conduct to an Arizona judicial candidate’s First Amendment
claims); Christian Coal. of Alabama, 355 F.3d 1288 (evaluating the application of Alabama’s
Canons of Judicial Conduct to an Alabama judicial candidate’s First Amendment claims). It has
long been recognized that states have an interest in promoting and protecting the impartiality (as
well as the appearance of impartiality) of members of their judiciary. See generally Republican
Party of Minnesota v. White, 536 U.S. 765 (discussing judicial impartiality); see also Tumey v.
Ohio, 273 U.S. 510, 523, 531–34 (1927) (judge violated due process by sitting in a case in which
it would be in his financial interest to find against one of the parties); Aetna Life Ins. Co. v. Lavoie,
475 U.S. 813, 822–25, (1986) (same); Ward v. Monroeville, 409 U.S. 57, 58–62 (1972) (same);
Johnson v. Mississippi, 403 U.S. 212, 215–16 (1971) (per curiam) (judge violated due process by
sitting in a case in which one of the parties was a previously successful litigant against him); Bracy
v. Gramley, 520 U.S. 899, 905 (1997) (would violate due process if a judge was disposed to rule
against defendants who did not bribe him in order to cover up the fact that he regularly ruled in
favor of defendants who did bribe him); In re Murchison, 349 U.S. 133, 137–39, (1955) (judge
violated due process by sitting in the criminal trial of defendant whom he had indicted).


                                                   10
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20                  Page 11 of 18 PageID 468



       Thus, given that Judge Umphress’s alleged injury is far from imminent and that the

Commission has expressly disclaimed any intention of investigating or disciplining him

for engaging in his desired activity, the Court finds that Judge Umphress’s claims must be

DISMISSED for lack of standing.

B.     Judge Umphress’s claims are unripe for judicial consideration.

       “Ripeness is a justiciability doctrine designed ‘to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract

disagreements . . . [until a] decision has been formalized and its effects felt in a concrete

way by the challenging parties.’” Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S.

803, 807–08 (2003) (quoting Abbott Labs v. Gardner, 387 U.S. 136, 148–49 (1967)).

Determining whether an issue is ripe for judicial review requires considering “[t]he fitness



       In contrast state courts and judges, universities are important forums where free speech and
debate takes place. See e.g., Bd. of Regents of Univ. of Wisconsin Sys. v. Southworth, 529 U.S.
217, 267–70 (2000) (discussing the important role universities play as forums); Rosenberger v.
Rector & Visitors of Univ. of Virginia, 515 U.S. 819, 829–832 (1995) (same). As the Fifth Circuit
notes,

       [i]n our current national condition, however, in which institutional leaders [like this
       University President in this case], in a spirit of panicked damage control, are
       delivering hasty and disproportionate punishment instead of considered reforms,
       courts must be especially vigilant against assaults on speech in the Constitution's
       care. Otherwise, the people may not be free to generate, debate, and discuss both
       general and specific ideas, hopes, and experiences, to transmit their resulting views
       and conclusions to their elected representatives, to influence the public policy
       enacted by elected representatives, and thereby to realize the political and human
       common good.

Speech First Inc, 2020 WL 6305819 at * 15 (cleaned up). It seems apparent that some distinction
must be made between the standard applied to a judicial candidate’s electoral speech as
legitimately regulated by a state’s Judicial Canons of Conduct and that which is applied to speech
taking place in the heart of modern American intellectual and political debate—university
campuses.
                                                 11
 Case 4:20-cv-00253-P Document 38 Filed 11/10/20              Page 12 of 18 PageID 469



of the issues for judicial decision and . . . the hardship to the parties of withholding court

consideration.” Id. at 809; see Thomas v. Union Carbide Agr. Prod. Co., 473 U.S. 568,

580–81 (1985) (“A claim is not ripe for adjudication if it rests upon ‘contingent future

events that may not occur as anticipated, or indeed may not occur at all.’” (quoting 13A C.

WRIGHT, A. MILLER, & E. COOPER, FEDERAL PRACTICE AND PROCEDURE § 3532 (1984));

       As discussed above, Judge Umphress’s alleged injury is speculative—he does not

plan to run for reelection until 2022 and the Commission repeatedly disclaimed any plans

to investigate or discipline him if he continues to act in the manner he deems chilled. See

supra at 6–9. On these facts, any adjudication of Judge Umphress’s claims against the

Commission is premature and as such unsuited for judicial decision. Nat’l Park Hosp.

Ass’n, 538 U.S. at 811–12 (“[W]e . . . believe that further factual development would

significantly advance our ability to deal with the legal issues presented.”) (cleaned up).

       Stated again, Judge Umphress does not appear to be chilled in his current actions

and the Commission repeatedly disclaimed any plans to investigate or discipline him if he

chose to act in the manner he deems chilled. See supra at 9–10. These facts strongly

support that the parties will not undergo any meaningful hardship if the Court withholds

consideration. Nat’l Park Hosp. Ass’n, 538 U.S. at 803 (finding claims unripe where “[the

law in question] d[id] not affect [the plaintiff’s] primary conduct.”).

       Finally, because the Commission repeatedly disclaimed any plans to investigate or

discipline Judge Umphress, the future event that he fears (being subject to investigation or

discipline) “may not occur as anticipated, or indeed may not occur at all.” Thomas, 473

U.S. at 580–81. Thus, because consideration of this matter is premature, because the

                                             12
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20               Page 13 of 18 PageID 470



parties will not undergo any meaningful hardship if the Court withholds consideration, and

because the future events Judge Umphress fears may very well never occur, the Court finds

that Judge Umphress’s claims are unripe. See Alaska Right to Life Political Action

Committee v. Feldman, 504 F.3d 840, 850 (9th Cir. 2007) (holding challenge to judicial

canon was not fit for review under ripeness doctrine because “[t]he fact that Alaska’s high

court has not yet had an opportunity to construe the canons at issue here . . . further militates

in favor of declining jurisdiction” and explaining that “[d]eclining jurisdiction . . . gives

the Alaska Supreme Court the first opportunity to construe the canons in the context of

judicial campaign speech”); see also Poe v. Ullman, 367 U.S. 497, 508-09 (1961) (dispute

was not ripe because there was no real threat of criminal prosecution of plaintiffs under a

Connecticut statute regulating contraceptives); Muskrat v. United States, 219 U.S. 346,

362-63 (1911) (a lawsuit between Native Americans and the federal government was not

justiciable merely because Congress had passed legislation authorizing suit to resolve

constitutional question when their interests were not adverse); cf. 3 CORRESPONDENCE AND

PUBLIC PAPERS OF JOHN JAY 486-89 (H. Johnston ed., 1891) (the first justices of the

Supreme Court refused to issue an opinion in response to President Washington's request

for legal advice regarding a potential, future dispute).

       Accordingly, Judge Umphress’s claims must be DISMISSED. 6




       6
         Were the Court to assume jurisdiction and relax the standing and ripeness requirements,
it fears that it would over-step the boundaries and limitations placed upon it by both the
Constitution and long-standing precedent. See United States v. Richardson, 418 U.S. 166, 188
(1974) (Powell, J., concurring); see also City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)
(person injured by police “chokehold” could seek damages but had no standing to seek injunctive
                                               13
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20                 Page 14 of 18 PageID 471



C.     Even if Judge Umphress had standing and his claims were ripe, the Court
       would abstain under Pullman.

       Alternatively, assuming arguendo that Judge Umphress had standing and that his

claims were ripe, the Court would be compelled to abstain under Pullman doctrine and

basic concepts of federalism. See R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496

(1941). In Moore v. Hosemann, the Fifth Circuit succinctly explained the dispute in

Pullman as well as the Supreme Court’s subsequent explication of the doctrine as follows:

       In Pullman, plaintiffs challenged, on both federal constitutional and state law
       grounds, the authority of the Texas Railroad Commission to issue a racially
       discriminatory order. The Supreme Court abstained from deciding the case,
       because it found that if Texas courts were to strike down the Commission’s
       action on state law grounds, it would be unnecessary to decide the federal
       constitutional question.

               As the Court later explained, the moral of Pullman was that “federal
       courts should abstain from decision when difficult and unsettled questions of
       state law must be resolved before a substantial federal constitutional question


relief against future use of “chokehold” because he could not show sufficient likelihood of
imminent personal harm and irreparable injury).

        In United States v. Richardson, Justice Powell warned of the dangers to the Republic’s
structures when federal courts relaxed standing requirements:

       Relaxation of standing requirements is directly related to the expansion of judicial
       power. It seems to me inescapable that allowing unrestricted . . . standing would
       significantly alter the allocation of power at the national level, with a shift away
       from a democratic form of government. I also believe that repeated and essentially
       head-on confrontations between the life tenured branch and the representative
       branches of government will not, in the long run, be beneficial to either. The public
       confidence essential to the former and the vitality critical to the latter may well
       erode if we do not exercise self-restraint in the utilization of our power to negative
       the actions of the other branches.

418 U.S. at 188; see also Hayburn's Case, 2 U.S. (2 Dall.) 409 (1792) (declaring that it would be
a violation of separation of powers principle for Supreme Court justices to recommend to the
Secretary of War what amount of benefits should be paid to a veteran if the Secretary could refuse
to follow Court's recommendation).
                                                14
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20            Page 15 of 18 PageID 472



       can be decided. By abstaining in such cases, federal courts will avoid both
       unnecessary adjudication of federal questions and ‘needless friction with
       state policies.’” Hawaii Housing Auth. v. Midkiff, 467 U.S. 229, 104 S. Ct.
       2321, 81 L.Ed.2d 186 (1984) (quoting Pullman, 312 U.S. at 500, 61 S. Ct.
       643). “[F]or Pullman abstention to be appropriate . . . it must involve (1) a
       federal constitutional challenge to state action and (2) an unclear issue of
       state law that, if resolved, would make it unnecessary for us to rule on the
       federal constitutional question.” Nationwide Mut. Ins. Co. v. Unauthorized
       Practice of Law Committee, 283 F.3d 650, 653 (5th Cir. 2002). In other
       words, “[g]enerally, Pullman abstention is appropriate only when there is an
       issue of uncertain state law that is fairly subject to an interpretation [by a
       state court] which will render unnecessary or substantially modify the federal
       constitutional question.” Baran v. Port of Beaumont Nav. Dist., 57 F.3d 436,
       442 (5th Cir. 1995).

591 F.3d 741, 745 (5th Cir. 2009).

       In a recent decision from the Fifth Circuit that stayed a district court’s preliminary

injunction issued in regard to Texas state voting rules, Judge Costa concurred in judgment

only because he believed it was a “textbook case” for Pullman abstention. Tex. Democratic

Party v. Abbott, 961 F.3d 389, 417 (5th Cir. 2020) (Costa, J., concurring in judgment). In

his view, the case warranted abstention because it involved: (1) an unsettled question of

state law and the answer to the question from the state court could have obviated the need

for a federal constitutional ruling; (2) an already a pending state court proceeding that had

reached the Texas Supreme Court; and (3) time for the federal court to rule, if necessary,

after the state court decision. Id. at 418.

       Here, Judge Umphress makes federal constitutional challenges to state action. FAC

at ¶¶ 37–54. Judge Hensley’s currently pending state court suit addresses the state law

grounds on which Judge Umphress’s claims would be decided. Hensley v. State

Commission on Judicial Conduct et al., No. D-1-GN-20-003926 in the 459th District Court


                                              15
 Case 4:20-cv-00253-P Document 38 Filed 11/10/20              Page 16 of 18 PageID 473



of Travis County, Texas, Petition ¶¶ 80–81. Should the Texas district court decide the

issues in Judge Hensley’s favor, it would render any federal constitutional decision by this

Court unnecessary.

       While hallmarks of Pullman abstention are undoubtedly present, the Court is

mindful that the doctrine is not an “automatic rule to be applied whenever a federal court

is faced with a doubtful issue of state law; it rather involves a discretionary exercise of a

court’s equity powers.” Baggett v. Bullitt, 377 U.S. 360, 375 (1964). To that point, the

Court believes that abstention in this case is not only available, it would be wholly

appropriate. Indeed, a recent Supreme Court opinion affirmed that notion, albeit in a

different context, when it stated that courts are “essentially passive instruments of

government[,]” they “do not, or should not, sally forth each day looking for wrongs to

right.” United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020) (quoting United

States v. Samuels, 808 F.2d 1298, 1301 (8th Cir. 1987)). In the context of Pullman

abstention, federal courts do not sally forth each day hunting for theoretical constitutional

issues to opine on when there is a real possibility that a pending state court proceeding will

take the constitutionality of the state action off of the table. Cf. Poe v. Ullman, 367 U.S.

497, 526 (1961) (Harlan, J., dissenting) (“[N]ormally this Court ought not to consider the

Constitutionality of a state statute in the absence of a controlling interpretation of its

meaning and effect by the state courts.”).

       The one aspect of this case that the Court believes at first blush does not favor

abstention is that Judge Hensley’s lawsuit is still at the trial-court level. Abstention is

“more appropriate when there is a direct route to obtaining an answer from the state’s

                                             16
 Case 4:20-cv-00253-P Document 38 Filed 11/10/20               Page 17 of 18 PageID 474



highest court rather than having to ‘litigate[] through the entire state hierarchy of courts.’”

Tex. Democratic Party, 961 F.3d at 418 (quoting 17A C. WRIGHT & A. MILLER, FEDERAL

PRACTICE AND PROCEDURE § 4242 (3d ed. 2020)). While this means that Judge Hensley’s

case may not reach the Texas Supreme Court in an expedient manner, the Court believes

that it is still prudent to abstain given that Judge Umphress is seeking reelection in 2022,

and he candidly states that he “intends to campaign for office as an opponent of same-sex

marriage and the living constitution mindset that produced Obergefell v. Hodges, 135 S.

Ct. 2584 (2015).” FAC at 3. In the Court’s view, this reinforces that the focus of this

lawsuit is an unsettled area of Texas law that may become a central issue in a Texas state

election. Indeed, one of the important interests that Pullman abstention seeks to promote

is “harmonious relation[s] between state and federal authority[.]”         312 U.S. at 501.

Therefore, even this one aspect of the case that may not favor abstention does upon closer

inspection.

       Thus, the Court would invoke Pullman abstention and abate the case even if Judge

Umphress had standing and ripe claims. See Ashwander v. Tennessee Valley Auth., 297

U.S. 288, 347 (1936) (Brandeis, J., concurring) (“The Court will not pass upon a

constitutional question although properly presented by the record, if there is also present

some other ground upon which the case may be disposed of.”); cf. THE FEDERALIST No.

17 (Alexander Hamilton) (writing as “Publius”) (explaining that under the Constitution,

“the ordinary administration of criminal and civil justice” would be left to the states);

Letter from Thomas Jefferson to James Madison (Mar. 15, 1789), in THE LIFE AND

SELECTED WRITINGS OF THOMAS JEFFERSON 426 (Adrienne Koch & William Peden, eds.,

                                              17
  Case 4:20-cv-00253-P Document 38 Filed 11/10/20            Page 18 of 18 PageID 475



2004 Modern Library Paperback ed.) (1944) (the federal “judiciary . . . is a body, which, if

rendered independent and kept strictly to their own department, merits great confidence for

their learning and integrity.”).

                                     CONCLUSION

       For the foregoing reasons, the Court finds that the Commission’s Motion to Dismiss

(ECF No. 25), should be and is hereby GRANTED. Accordingly, Judge Umphress’s

claims against the Commission are DISMISSED with prejudice. Further, based on the

Court’s ruling on the Motion to Dismiss, the Commission’s Motion to Abstain (ECF

No. 23) is hereby DENIED as moot.

       SO ORDERED on this 10th day of November, 2020.




                             Mark T. Pittman
                             UNITED STATES DISTRICT JUDGE




                                            18
